UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 08/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Select Managers Small CapGrowth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2016 (Unaudited) Common Stocks - 97.5% Shares Value ($) Automobiles & Components - 2.5% Cooper-Standard Holding 23,255 a 2,303,408 Dorman Products 35,980 a,b 2,269,259 Drew Industries 60,542 6,166,203 Gentex 43,815 779,469 Spartan Motors 85,591 843,927 Standard Motor Products 16,211 726,415 Superior Industries International 25,698 748,069 Thor Industries 9,630 781,475 Banks - 3.3% BancFirst 9,624 660,206 Bank of the Ozarks 158,064 b 6,192,948 BofI Holding 140,131 a,b 3,012,816 Boston Private Financial Holdings 43,987 566,553 Central Pacific Financial 29,327 750,478 First Hawaiian 30,756 817,494 Home BancShares 40,421 945,851 Hope Bancorp 42,330 728,076 Meta Financial Group 12,002 738,723 Radian Group 120,383 1,650,451 Texas Capital Bancshares 29,293 a 1,538,468 Univest Corporation of Pennsylvania 30,104 702,627 Western Alliance Bancorp 32,620 a 1,246,736 Capital Goods - 8.3% AAON 33,987 961,832 Albany International, Cl. A 20,665 874,749 American Woodmark 12,642 a 1,099,854 Apogee Enterprises 39,263 1,900,329 Argan 15,298 731,397 Astec Industries 15,040 884,202 Astronics 21,224 a 951,047 Barnes Group 38,982 1,611,516 Beacon Roofing Supply 111,585 a 5,130,678 BMC Stock Holdings 34,611 a 690,143 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.5% (continued) Shares Value ($) Capital Goods - 8.3% (continued) Builders FirstSource 86,265 a,b 1,185,281 Continental Building Products 24,064 a 534,461 Curtiss-Wright 7,695 691,781 Donaldson 38,432 b 1,443,122 Dycom Industries 21,844 a,b 1,771,985 EMCOR Group 12,409 710,539 Encore Wire 17,171 664,861 Esterline Technologies 10,225 a 786,814 Gibraltar Industries 65,662 a 2,505,662 Granite Construction 36,644 1,758,912 H&E Equipment Services 19,837 316,003 HEICO 19,759 1,342,822 John Bean Technologies 9,809 673,682 KEYW Holding 60,276 a,b 600,952 Lincoln Electric Holdings 8,396 533,650 Lydall 14,918 a 716,661 MasTec 26,079 a 768,027 Mercury Systems 43,425 a 984,879 Middleby 16,487 a 2,112,809 MRC Global 38,909 a 570,795 Mueller Water Products, Cl. A 55,259 668,081 Nordson 6,859 677,189 Patrick Industries 11,551 a,b 739,611 Proto Labs 30,042 a,b 1,643,898 Quanta Services 20,743 a 533,717 Raven Industries 29,791 731,071 RBC Bearings 24,204 a 1,914,294 Rush Enterprises, Cl. A 23,447 a 557,570 SiteOne Landscape Supply 18,792 718,606 Sun Hydraulics 18,367 566,071 TASER International 26,346 a 713,450 TPI Composites 38,390 b 763,577 Trex 12,569 a 778,524 Tutor Perini 27,364 a 634,571 Woodward 23,940 1,501,517 Commercial & Professional Services - 4.2% Advisory Board 94,909 a 4,000,414 CEB 54,539 3,283,248 Exponent 23,544 1,187,324 Common Stocks - 97.5% (continued) Shares Value ($) Commercial & Professional Services - 4.2% (continued) Franklin Covey 27,233 a 442,264 FTI Consulting 16,632 a 736,631 Healthcare Services Group 78,442 b 3,166,704 Hudson Technologies 113,298 a 733,038 Huron Consulting Group 47,239 a 2,969,444 InnerWorkings 27,180 a 241,087 Mobile Mini 16,197 484,290 Resources Connection 25,610 386,455 Ritchie Bros Auctioneers 28,983 1,009,478 Tetra Tech 124,638 4,399,721 TransUnion 21,612 a 712,980 WageWorks 10,364 a 640,392 Consumer Durables & Apparel - 2.5% Callaway Golf 240,551 2,747,092 Cavco Industries 16,206 a 1,694,661 Columbia Sportswear 29,443 1,653,813 Deckers Outdoor 15,593 a 1,019,003 Ethan Allen Interiors 19,965 668,029 G-III Apparel Group 28,200 a 890,274 Nautilus 50,862 a 1,184,576 Oxford Industries 19,131 1,193,966 Steven Madden 22,008 a 772,261 Tempur Sealy International 8,694 a,b 681,783 TopBuild 15,706 a 535,889 Universal Electronics 24,614 a 1,822,174 Consumer Services - 5.9% Boyd Gaming 51,452 a 1,003,314 Bravo Brio Restaurant Group 30,606 a 143,848 Bright Horizons Family Solutions 53,925 a 3,675,528 Buffalo Wild Wings 15,379 a,b 2,494,474 Century Casinos 140,657 a 898,798 Cheesecake Factory 66,370 3,412,082 Chuy's Holdings 52,897 a,b 1,601,721 Dave & Buster's Entertainment 11,857 a 550,758 Grand Canyon Education 25,547 a 1,060,967 Jack in the Box 7,071 703,282 LifeLock 275,680 a 4,587,315 Noodles & Company 7,172 a 46,905 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.5% (continued) Shares Value ($) Consumer Services - 5.9% (continued) Panera Bread, Cl. A 10,495 a,b 2,278,989 Papa John's International 8,731 653,341 Planet Fitness, Cl. A 60,939 1,319,329 Popeyes Louisiana Kitchen 13,823 a,b 753,768 Shake Shack, Cl. A 8,445 a,b 298,109 Sonic 24,183 693,810 Texas Roadhouse 63,492 b 2,810,791 Vail Resorts 28,698 4,546,624 Wingstop 24,416 739,561 Diversified Financials - 1.6% Associated Capital Group, Cl. A 12,070 b 397,103 Evercore Partners, Cl. A 22,190 1,137,016 FactSet Research Systems 7,822 1,392,551 Financial Engines 17,935 b 573,382 GAMCO Investors, Cl. A 12,106 371,291 KCG Holdings, Cl. A 43,405 a 627,202 MarketAxess Holdings 20,023 3,374,676 PRA Group 22,741 a,b 727,257 Virtus Investment Partners 6,866 626,179 Energy - 1.7% Callon Petroleum 38,485 a 559,957 Clayton Williams Energy 14,838 a 936,426 Diamondback Energy 11,357 a 1,081,754 Dril-Quip 12,177 a,b 676,676 Forum Energy Technologies 33,964 a 596,747 Green Plains 22,833 554,385 Matador Resources 33,862 a 777,133 Pacific Ethanol 110,776 a,b 715,613 Parsley Energy, Cl. A 17,683 a 598,570 PDC Energy 10,224 a 678,874 Resolute Energy 39,626 a 670,076 Rice Energy 41,935 a 1,102,890 RSP Permian 17,262 a 674,081 US Silica Holdings 13,655 535,959 Exchange-Traded Funds - 1.3% iShares Russell 2000 ETF 53,986 b 6,652,695 Common Stocks - 97.5% (continued) Shares Value ($) Exchange-Traded Funds - 1.3% (continued) iShares Russell 2000 Growth ETF 7,000 b 1,029,420 Food & Staples Retailing - .3% Casey's General Stores 4,725 620,440 Natural Grocers by Vitamin Cottage 19,720 a,b 243,542 Smart & Final Stores 38,405 a,b 490,816 United Natural Foods 12,448 a 567,629 Food, Beverage & Tobacco - 1.4% B&G Foods 14,398 683,617 Calavo Growers 9,396 553,894 Fresh Del Monte Produce 11,254 654,645 Freshpet 41,309 a,b 434,158 Hain Celestial Group 60,306 a 2,216,245 J&J Snack Foods 13,685 1,669,570 MGP Ingredients 19,453 776,953 TreeHouse Foods 10,573 a,b 1,001,580 Health Care Equipment & Services - 10.9% ABIOMED 60,645 a 7,152,471 Acadia Healthcare 15,177 a 776,911 AMN Healthcare Services 17,871 a 647,466 athenahealth 5,931 a,b 726,132 Cantel Medical 53,190 4,021,696 Cardiovascular Systems 37,271 a 912,021 Chemed 5,845 b 788,666 Cotiviti Holdings 24,030 798,757 Cynosure, Cl. A 14,511 a 755,878 Diplomat Pharmacy 52,178 a,b 1,632,650 Endologix 56,861 a,b 691,430 Evolent Health, Cl. A 21,095 a 524,633 Glaukos 20,448 a 610,168 Globus Medical, Cl. A 52,555 a,b 1,220,853 Haemonetics 24,316 a 903,583 HealthEquity 52,426 a 1,706,991 HealthStream 19,333 a 514,064 Hill-Rom Holdings 11,984 710,771 Inovalon Holdings, Cl. A 23,705 a,b 372,169 Insulet 16,232 a 687,101 Integra LifeSciences Holdings 8,710 a 752,718 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.5% (continued) Shares Value ($) Health Care Equipment & Services - 10.9% (continued) K2M Group Holdings 29,001 a 461,696 Masimo 61,036 a 3,609,669 Medidata Solutions 60,354 a 3,265,151 Natus Medical 33,385 a 1,299,010 Neogen 46,636 a 2,754,322 Nevro 54,171 a,b 5,115,368 Novadaq Technologies 38,520 a,b 472,255 NuVasive 19,854 a 1,299,841 NxStage Medical 70,058 a 1,601,526 Omnicell 26,805 a 1,007,332 OraSure Technologies 85,302 a 731,038 Penumbra 37,144 2,620,881 Spectranetics 65,455 a 1,610,848 Surgical Care Affiliates 13,670 a 563,888 Teleflex 15,685 2,871,767 Vascular Solutions 25,711 a 1,238,499 Veeva Systems, Cl. A 36,601 a 1,497,713 WellCare Health Plans 6,273 a 706,967 West Pharmaceutical Services 14,560 1,191,445 Wright Medical Group 30,518 a 755,626 Zeltiq Aesthetics 58,730 a,b 2,238,788 Household & Personal Products - .3% Central Garden & Pet 28,232 a,b 724,998 Inter Parfums 20,754 709,164 Medifast 5,782 212,604 Insurance - .3% AMERISAFE 7,738 464,357 Infinity Property & Casualty 6,829 575,412 Stewart Information Services 15,403 705,149 Materials - 3.2% AK Steel Holding 120,679 a,b 538,228 Balchem 27,484 1,924,705 Berry Plastics Group 68,830 a 3,124,194 Eagle Materials 15,843 1,273,302 Ferroglobe 63,320 522,390 GCP Applied Technologies 24,026 703,001 Headwaters 15,301 a 277,407 Common Stocks - 97.5% (continued) Shares Value ($) Materials - 3.2% (continued) Huntsman 59,562 1,029,827 Innospec 11,986 710,530 Kaiser Aluminum 6,310 537,801 Neenah Paper 8,694 699,258 PolyOne 25,658 884,431 Scotts Miracle-Gro, Cl. A 8,491 703,055 Senomyx 247,601 a,b 1,084,492 Sensient Technologies 35,517 2,600,910 Summit Materials, Cl. A 67,528 a 1,333,003 US Concrete 10,907 a 578,289 Media - .6% MDC Partners, Cl. A 148,624 1,834,020 Scholastic 20,144 810,997 Time 39,895 562,520 Pharmaceuticals, Biotechnology & Life Sciences - 9.6% ACADIA Pharmaceuticals 20,384 a,b 654,938 Acceleron Pharma 10,667 a 320,117 Advaxis 51,691 a,b 595,997 Aerie Pharmaceuticals 35,581 a,b 688,848 Amicus Therapeutics 73,828 a,b 493,909 Amphastar Pharmaceuticals 32,534 a 618,146 Aptevo Therapeutics 29,835 81,151 BioSpecifics Technologies 22,720 a 831,325 Bio-Techne 24,456 2,576,440 BioTelemetry 35,406 a 653,949 Cambrex 13,714 a 587,371 Cempra 51,687 a,b 1,134,013 Cepheid 23,363 a 801,818 Clovis Oncology 19,456 a,b 481,925 Cytokinetics 62,974 a,b 760,096 Dermira 72,717 a 2,257,136 Emergent BioSolutions 59,671 a 1,590,232 Exelixis 65,825 a 733,949 Five Prime Therapeutics 15,780 a,b 694,004 GW Pharmaceuticals, ADR 2,761 a 225,712 Heska 13,507 a 737,077 Horizon Pharma 26,118 a 491,018 INC Research Holdings, Cl. A 18,500 a 807,155 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.5% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.6% (continued) Intra-Cellular Therapies 44,226 a,b 1,784,077 Keryx Biopharmaceuticals 229,577 a,b 941,266 Kite Pharma 21,780 a,b 1,254,964 Lexicon Pharmaceuticals 27,360 a,b 379,757 Ligand Pharmaceuticals, Cl. B 45,181 a,b 4,667,649 Loxo Oncology 15,728 a 433,149 Medicines 28,267 a 1,107,218 NanoString Technologies 37,325 a,b 603,172 Nektar Therapeutics 242,244 a,b 4,324,055 NeoGenomics 160,103 a 1,287,228 Neurocrine Biosciences 42,253 a 2,047,580 Neuroderm 13,607 a,b 222,338 Ophthotech 40,951 a,b 2,162,622 Pacira Pharmaceuticals 15,504 a 614,424 PAREXEL International 30,971 a 2,106,957 PRA Health Sciences 14,549 a 735,452 Progenics Pharmaceuticals 186,529 a,b 1,171,402 Prothena 6,160 a,b 307,877 Puma Biotechnology 11,873 a,b 702,288 Radius Health 31,015 a,b 1,700,863 Repligen 60,971 a 1,889,491 Supernus Pharmaceuticals 202,296 a 4,325,088 TESARO 18,761 a,b 1,588,869 TherapeuticsMD 77,226 a,b 531,315 Theravance Biopharma 23,815 a,b 675,393 Real Estate - 1.6% Agree Realty 13,821 c 663,270 Colony Starwood Homes 21,128 b 654,968 CoreSite Realty 8,230 b,c 642,105 CyrusOne 13,709 c 696,966 Four Corners Property Trust 73,620 c 1,524,670 Global Medical 41,041 441,191 MGM Growth Properties, Cl. A 66,086 b,c 1,666,689 Physicians Realty Trust 47,547 c 1,017,981 QTS Realty Trust, Cl. A 12,423 c 673,202 RE/MAX Holdings, Cl. A 16,492 686,727 STORE Capital 21,584 c 639,534 Common Stocks - 97.5% (continued) Shares Value ($) Retailing - 4.8% Big Lots 29,312 b 1,445,668 Burlington Stores 44,051 a 3,577,822 Core-Mark Holding 54,637 2,084,402 Dick's Sporting Goods 13,225 774,985 Duluth Holdings, Cl. B 62,402 1,891,405 Five Below 49,274 a 2,195,649 Hibbett Sports 20,019 a,b 768,129 LKQ 25,994 a 938,123 Monro Muffler Brake 49,806 2,809,556 NutriSystem 49,514 1,426,993 Pool 54,215 5,468,667 Shutterfly 74,118 a 3,722,206 Tile Shop Holdings 59,852 a 930,699 Wayfair, Cl. A 7,909 a,b 304,576 Semiconductors & Semiconductor Equipment - 5.1% Acacia Communications 6,364 b 710,541 Advanced Energy Industries 14,872 a 653,624 Advanced Micro Devices 102,346 a 757,360 Cabot Microelectronics 12,795 636,167 Cavium 31,690 a 1,764,499 CEVA 140,315 a 4,417,116 Cirrus Logic 52,769 a 2,678,027 Inphi 45,191 a 1,946,376 Integrated Device Technology 121,579 a 2,442,522 Intersil, Cl. A 44,926 886,839 M/A-COM Technology Solutions Holdings 45,625 a,b 1,879,750 MaxLinear, Cl. A 66,831 a 1,281,150 Microsemi 50,481 a 2,017,221 MKS Instruments 14,606 711,896 Monolithic Power Systems 27,856 2,137,112 Nanometrics 32,021 a 651,307 NeoPhotonics 51,653 a 771,179 ON Semiconductor 88,315 a 953,802 PDF Solutions 30,890 a 517,408 Power Integrations 9,843 574,831 Rudolph Technologies 41,840 a 733,874 Silicon Laboratories 9,772 a 559,936 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.5% (continued) Shares Value ($) Software & Services - 21.1% 2U 89,274 a,b 3,154,943 8x8 46,467 a 616,617 A10 Networks 61,792 a 608,651 ACI Worldwide 72,506 a 1,384,865 Actua 213,379 a 2,172,198 Acxiom 42,224 a 1,097,402 Alarm.com Holdings 25,698 a 704,896 Aspen Technology 17,231 a,b 783,321 Attunity 55,717 a,b 446,293 Blackbaud 41,957 2,826,643 Blackhawk Network Holdings 14,736 a 504,708 Bottomline Technologies 38,455 a 887,926 Brightcove 106,972 a 1,378,869 BroadSoft 32,269 a 1,475,016 Callidus Software 124,283 a 2,401,148 Cardtronics, Cl. A 14,930 a 670,506 Cass Information Systems 7,859 449,928 ChannelAdvisor 17,477 a 217,589 Cimpress 38,695 a,b 3,841,253 CommVault Systems 13,363 a 688,729 comScore 19,774 a 610,028 Cornerstone OnDemand 21,071 a,b 925,438 CoStar Group 4,962 a 1,028,374 Criteo, ADR 115,895 a,b 4,274,208 CSG Systems International 16,415 717,664 Cyber-Ark Software 22,862 a 1,207,114 Descartes Systems Group 56,458 a 1,205,378 Ebix 13,435 b 765,795 Ellie Mae 40,512 a 3,964,909 Envestnet 69,070 a,b 2,728,956 Euronet Worldwide 6,931 a 537,915 ExlService Holdings 33,648 a 1,722,105 Fair Isaac 20,662 2,643,496 Five9 58,268 a 873,437 Fleetmatics Group 83,695 a 5,010,820 Gigamon 16,772 a 741,322 GTT Communications 29,184 a 619,576 Guidewire Software 22,403 a 1,378,457 Hortonworks 34,244 a 272,925 HubSpot 47,197 a 2,630,761 Common Stocks - 97.5% (continued) Shares Value ($) Software & Services - 21.1% (continued) Instructure 28,211 675,089 InterXion Holding 19,611 a 731,490 j2 Global 43,791 2,985,232 Leidos Holdings 14,391 582,979 LogMeIn 19,033 1,589,255 MAXIMUS 57,910 3,406,266 MINDBODY, Cl. A 40,566 a 703,820 Mitek Systems 92,069 a 715,376 MiX Telematics, ADR 56,576 b 282,314 Monotype Imaging Holdings 20,462 431,748 New Relic 53,143 a,b 1,950,348 Paycom Software 101,524 a,b 5,212,242 Paylocity Holding 8,830 a 397,615 Pegasystems 23,473 604,430 Points International 49,612 a 396,896 Proofpoint 44,648 a,b 3,435,664 PROS Holdings 23,255 a 457,658 PTC 12,731 a 543,232 Quotient Technology 107,570 a 1,394,107 RealPage 27,583 a 709,986 Reis 23,317 454,682 Science Applications International 21,467 1,369,809 Shopify, Cl. A 20,207 a 835,762 Shutterstock 34,719 a,b 2,013,008 SPS Commerce 29,895 a 1,951,546 Square, Cl. A 87,136 b 1,062,188 Stamps.com 50,417 a,b 4,876,332 Synchronoss Technologies 17,090 a 713,508 Tyler Technologies 34,886 a 5,719,560 Ultimate Software Group 23,780 a 4,968,593 VASCO Data Security International 26,265 a,b 478,811 Verint Systems 13,335 a 454,990 Wix.com 72,240 a,b 3,021,077 WNS Holdings, ADR 85,306 a 2,502,025 Xactly 37,137 a 517,318 Yelp 38,062 a 1,464,626 Zendesk 92,451 a 2,823,454 Zix 152,634 a 581,536 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.5% (continued) Shares Value ($) Technology Hardware & Equipment - 3.9% ADTRAN 25,736 473,028 Belden 25,038 1,867,584 CalAmp 80,130 a 1,168,295 Cognex 48,948 2,435,652 Coherent 15,322 a 1,611,568 Digi International 27,880 a 319,784 Electronics For Imaging 39,260 a 1,848,361 ePlus 12,498 a 1,131,194 II-VI 34,365 a 728,194 Infinera 49,853 a 427,739 InterDigital 10,948 781,797 Ituran Location and Control 19,096 473,581 Littelfuse 7,465 946,562 Lumentum Holdings 22,904 804,388 National Instruments 39,087 1,092,091 NETGEAR 11,975 a 682,575 Oclaro 99,404 a 783,304 Orbotech 67,120 a 1,918,290 Plexus 11,337 a 523,203 ShoreTel 62,260 a 499,325 Stratasys 19,346 a 412,844 TTM Technologies 65,659 a 704,521 Universal Display 15,795 a 909,634 Telecommunication Services - .6% Boingo Wireless 127,198 a 1,081,183 Cogent Communications Holdings 8,455 300,491 ORBCOMM 104,420 a 1,038,979 Vonage Holdings 153,124 a 889,650 Transportation - 2.4% Air Transport Services Group 47,077 a 681,675 Allegiant Travel 12,931 1,787,581 Controladora Vuela Cia de Aviacion, ADR 63,819 a 1,135,340 Echo Global Logistics 123,789 a 3,193,756 Forward Air 6,825 314,496 Genesee & Wyoming, Cl. A 14,798 a 1,006,116 Hub Group, Cl. A 18,470 a 752,653 Marten Transport 86,564 1,867,185 Old Dominion Freight Line 12,718 a,b 904,631 Common Stocks - 97.5% (continued) Shares Value ($) Transportation - 2.4% (continued) SkyWest 25,261 713,118 Spirit Airlines 9,155 a 366,108 XPO Logistics 41,471 a,b 1,484,662 Utilities - .1% American States Water 20,947 Total Common Stocks (cost $466,902,344) Investment of Cash Collateral for Securities Loaned - 11.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $69,338,530) 69,338,530 d Total Investments (cost $536,240,874) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2016, the value of the fund’s securities on loan was $97,002,090 and the value of the collateral held by the fund was $100,118,962, consisting of cash collateral of $69,338,530 and U.S. Government & Agency securities valued at $30,780,432. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 21.1 Money Market Investment 11.8 Health Care Equipment & Services 10.9 Pharmaceuticals, Biotechnology & Life Sciences 9.6 Capital Goods 8.3 Consumer Services 5.9 Semiconductors & Semiconductor Equipment 5.1 Retailing 4.8 Commercial & Professional Services 4.2 Technology Hardware & Equipment 3.9 Banks 3.3 Materials 3.2 Automobiles & Components 2.5 Consumer Durables & Apparel 2.5 Transportation 2.4 Energy 1.7 Diversified Financials 1.6 Real Estate 1.6 Food, Beverage & Tobacco 1.4 Exchange-Traded Funds 1.3 Media .6 Telecommunication Services .6 Food & Staples Retailing .3 Household & Personal Products .3 Insurance .3 Utilities .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 1 Level 2 - Other Unadjusted Significant Level 3 Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 531,245,041 - - Equity Securities - Foreign Common Stocks † 31,121,741 - - Exchange-Traded Funds 7,682,115 - - Mutual Funds 69,338,530 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At August 31, 2016, accumulated net unrealized appreciation on investments was $103,146,553, consisting of $119,574,949 gross unrealized appreciation and $16,428,396 gross unrealized depreciation. At August 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
